Citation Nr: 1423904	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  09-44 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea, including as secondary to post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to October 1969.

The case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.

The Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

The Veteran suffers from sleep apnea; the evidence, particularly the August 2008 opinions of two of the Veteran's treating physicians, establishes that the Veteran's sleep apnea, at least as likely as not, is caused by or aggravated by his service-connected PTSD.


CONCLUSION OF LAW

The criteria for secondary service connection for aggravation of sleep apnea by service-connected PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.310(b) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).  As the Board's decision is favorable to the Veteran, no additional notice or development is required.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Secondary service connection is warranted if the evidence establishes that, at least as likely as not, the claimed condition was caused by or aggravated by a service-connected condition.  See 38 C.F.R. § 3.310; Buckley v. West, 12 Vet. App. 76, 84 (1998); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Under 38 C.F.R. § 3.310(b), any increase in severity of a nonservice-connected disease that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the disease, will be service-connected.    

The Veteran was diagnosed with both PTSD and sleep apnea in 1993.  In August 1998, VA granted service connection for the Veteran's PTSD and assigned an evaluation of 70 percent effective February 1994, the date of his claim.  The evaluation of the Veteran's PTSD has since been increased to 100 percent effective May 2004.

In an August 2008 letter, a VA physician who has treated the Veteran for over 20 years opined that the Veteran's PTSD "contributed to his sleep apnea condition."  The same VA physician noted that opinion in the Veteran's medical records.  See, e.g., July 2008 VA Primary Care Note.  Although the Veteran's treating physician did not elaborate on the basis of her opinion, the Veteran submitted a second opinion letter from a non-VA psychiatrist.  The psychiatrist discussed the medical literature evaluating the link between PTSD and sleep apnea and concluded:  "PTSD might not cause sleep apnea but might exacerbate the symptom...We can argue that PTSD worsens the sleep apnea."  August 2008 Opinion Letter of Dr. H.J.  The Board finds these two opinions, particularly in combination, to be probative evidence tending to establish, at least as likely as not, that the Veteran's service-connected PTSD aggravates his sleep apnea.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

A VA examiner has offered a contrary opinion.  See September 2008 Report of VA Examination.  In his report, the VA examiner did not address the opinions or medical literature referenced above, so does not provide a basis for the Board to reject the reasoning or discount the weight of the opinions.  The Board finds that the VA examiner's opinion does not have more probative weight than the combination of the two favorable medical opinions. Rather, the evidence is in relative equipoise.  Therefore, the Veteran is entitled to the benefit of the doubt, and entitlement to secondary service connection for aggravation of sleep apnea by service-connected PTSD is granted.


ORDER

Entitlement to service connection for aggravation of sleep apnea by service-connected PTSD sleep apnea is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


